Exhibit 10.1

 



SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of May ___,
2018, by and between Jerrick Media Holdings, Inc., a Nevada corporation with its
headquarters located at 202 S. Dean St. Englewood, NJ 07631 (the “Company”), and
the investors identified on the signature page hereto (the “Purchasers”).

 

WHEREAS, the Company deems it in the best interests of the Company and its
stockholders to conduct a private placement offering consisting of promissory
notes and warrants up to the principal aggregate amount of up to $1,200,000 (the
“Offering”);

 

WHEREAS, the Company and Purchasers are executing and delivering this Agreement
in reliance upon an exemption from securities registration afforded by the
provisions of Section 4(2) and/or Regulation D (“Regulation D”) promulgated by
the United States Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933, as amended (the “Securities Act”); and

 

WHEREAS, the parties hereto desire that, upon the terms and subject to the
conditions contained herein, the Company shall issue and sell to Purchasers, and
Purchasers shall purchase, (i) a 13% Promissory Note in the form of Exhibit A
hereto (the “Note”) in the principal amount set forth on the signature page
hereto and (ii) a warrant in the form of Exhibit C permitting the Purchasers to
purchase that certain amount of common stock, par value $0.001 per share, of the
Company (the “Common Stock”) as is set forth on the signature page hereto,
subject to the terms and conditions therein contained (the “Warrant”) together
with the Notes, the “Securities”).

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and Purchasers hereby agree as follows:

 

1.  Purchase and Sale. Upon the terms and subject to the conditions set forth in
this Agreement, the Company hereby agrees to (i) sell, assign, transfer and
deliver to Purchasers, and Purchasers hereby agrees to purchase and accept
delivery from the Company, the Notes free of all liens, pledges, mortgages,
security interests, charges, restrictions, adverse claims or other encumbrances
of any kind or nature whatsoever (“Encumbrances”), for the consideration
specified herein and (ii) in consideration of the Note Price delivered by the
Purchasers to the Company, the Company hereby agrees to issue the Warrant to the
Purchasers upon receipt of payment for the Notes.

 

2.  Purchasers Representations and Warranties. Each Purchaser, for itself and
for no other Purchaser, hereby acknowledges, represents and warrants as follows
(with the understanding that the Company will rely on such representations and
warranties in determining, among other matters, the suitability of this
investment for the Purchasers in order to comply with federal and state
securities laws):

 

(a)  The Purchaser has read this Agreement. The Purchaser acknowledges that this
Securities Purchase Agreement is not intended to set forth all of the
information which might be deemed pertinent by an investor who is considering an
investment in the Securities. It is the responsibility of the Purchaser (i) to
determine what additional information he desires to obtain in evaluating this
investment, and (ii) to obtain such information from the Company.

 

(b)  Standing of Purchaser. If Purchaser is an entity, such Purchaser is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its formation. If Purchaser is a natural person, such Purchasers
is not a minor and has the legal capacity to enter into this Agreement;

 

(c)  Authorization and Power. Purchaser has the requisite power and authority to
enter into and perform this Agreement and to purchase the Notes and accept the
Warrants. The execution, delivery and performance of this Agreement by Purchaser
and, if Purchaser is an entity, the consummation by Purchaser of the
transactions contemplated hereby have been duly authorized by all necessary
company action, and no further consent or authorization of Purchaser, its board
of directors or similar governing body, or stockholders is required, as
applicable. This Agreement has been duly authorized, executed and delivered by
Purchaser and constitutes, or shall constitute when executed and delivered, a
valid and binding obligation of Purchaser, enforceable against Purchaser in
accordance with the terms thereof;

 



 

 

 

(d)  No Conflicts. If Purchaser is an entity, the execution, delivery and
performance of this Agreement and the consummation by Purchaser of the
transactions contemplated hereby do not and will not result in a violation of
Purchaser’s charter documents, bylaws or other organizational documents, as
applicable;

 

(e)  Information on Purchasers. Such Purchaser is an “accredited investor,” as
such term is defined in Rule 501(a) of Regulation D promulgated by the
Commission under the Securities Act and affirmed by Purchasers in the completed
Purchaser Questionnaire attached hereto as Exhibit B, is experienced in
investments and business matters, has made investments of a speculative nature
and has purchased securities of United States publicly-owned companies in
private placements in the past and, with its representatives, has such knowledge
and experience in financial, tax and other business matters as to enable
Purchaser to utilize the information made available by the Company to evaluate
the merits and risks of and to make an informed investment decision with respect
to the proposed purchase, which represents a speculative investment. Purchaser
is able to bear the risk of such investment for an indefinite period and to
afford a complete loss thereof. The information in any documents delivered by
the Purchaser in connection with this Agreement, including, but not limited to
the Purchaser Questionnaire, is true, correct and complete in all respects as of
the date hereof. The Purchaser agrees promptly to notify the Company in writing
of any change in such information after the date hereof. Purchasers is not
required to be registered as a broker-dealer under Section 15 of the Securities
Exchange Act of 1934, as amended;

 

(f)  Purchase of Notes and Warrants. Purchaser will purchase the Securities for
its own account for investment and not with a view toward, or for resale in
connection with, the public sale or any distribution thereof in violation of the
Securities Act or any applicable state securities law, and has no direct or
indirect arrangement or understandings with any other person or entity to
distribute or regarding the distribution of such Securities;

 

(g)  Compliance with Securities Act. Purchaser understands and agrees that the
Securities are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities laws by reason of their
issuance in a transaction that does not require registration under the
Securities Act, and that such Securities must be held indefinitely unless a
subsequent disposition is registered under the Securities Act or any applicable
state securities laws or is exempt from such registration;

 

(h)  Transfer or Resale. Such Purchaser understands that: (i) the Securities
have not been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) such Purchaser shall have
delivered to the Company (if requested by the Company) an opinion of counsel to
such Purchaser, in a form reasonably acceptable to the Company, to the effect
that such Securities to be sold, assigned or transferred may be sold, assigned
or transferred pursuant to an exemption from such registration, or (C) such
Purchaser provides the Company with reasonable assurance that such Securities
can be sold, assigned or transferred pursuant to Rule 144 or Rule 144A
promulgated under the Securities Act (or a successor rule thereto)
(collectively, “Rule 144”); (ii) any sale of the Securities made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144, and further,
if Rule 144 is not applicable, any resale of the Securities under circumstances
in which the seller (or the Person through whom the sale is made) may be deemed
to be an underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC promulgated thereunder; and (iii) neither the Company nor
any other Person is under any obligation to register the Securities under the
Securities Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder.

 

(i)  Legends. The Purchaser understands and agrees that the Company will cause
any necessary legends in addition to representations to be placed upon any
instruments(s) evidencing ownership of the Securities, together with any other
legend that may be required by federal or state securities laws or deemed
necessary or desirable by the Company.

 

(j)  Communication of Offer. Purchaser has a preexisting personal or business
relationship with the Company or one or more of its directors, officers or
control persons, and the offer to sell the Securities was directly communicated
to Purchaser by the Company. At no time was Purchaser presented with or
solicited by any leaflet, newspaper or magazine article, radio or television
advertisement, or any other form of general advertising or solicited or invited
to attend a promotional meeting otherwise than in connection and concurrently
with such communicated offer;

 



 2 

 

 

(k)  No Governmental Endorsement. Purchaser understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the Securities or the suitability of
the investment in the Securities, nor have such authorities passed upon or
endorsed the merits of the offering of the Securities;

 

(l)  Receipt of Information. Purchaser believes it has received all the
information it considers necessary or appropriate for deciding whether to
purchase the Securities. Purchaser further represents that through its
representatives it has had an opportunity to ask questions and receive answers
from the Company regarding the terms and conditions of the offering of the
Securities and the business, properties and financial condition of the Company
and to obtain additional information (to the extent the Company possessed such
information or could acquire it without unreasonable effort or expense)
necessary to verify the accuracy of any information furnished to it or to which
it had access. The Purchaser understands and acknowledges that the Company has
not filed its Annual Report on Form 10-K for the fiscal year ended December 31,
2017 and as a result the Company is not current in its financial reporting; and

 

(m)  No Market Manipulation. Purchasers and Purchaser’s affiliates have not
taken, and will not take, directly or indirectly, any action designed to, or
that might reasonably be expected to, cause or result in stabilization or
manipulation of the price of the Common Stock, to facilitate the sale or resale
of the Securities or affect the price at which the Securities may be issued or
resold.

  

3.  Company Representations and Warranties. The Company represents and warrants
to, and agrees with, Purchaser that:

 

(a)  Due Incorporation. The Company is a corporation duly incorporated, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

 

(b)  Authority; Enforceability. This Agreement has been duly authorized,
executed and delivered by the Company and is the valid and binding agreement of
the Company, enforceable in accordance with their terms, except as may be
limited by bankruptcy, insolvency, moratorium or other similar laws affecting
the enforcement of creditors’ rights generally, or principles of equity. The
Company has full corporate power and authority necessary to enter into and
deliver this Agreement and to perform its obligations thereunder;

 

(c)  Capitalization and Additional Issuances. The Company has authorized 320
million (320,000,000) shares of which 300 million is Common Stock and 20 million
is preferred stock. As of the date hereof, there are 39,530,432 shares of the
Common Stock issued and outstanding and 120,782,566 shares of the Common Stock
which may be issued hereafter in respect of stock options, warrants, convertible
securities preferred stock or other Company Securities (as defined below) issued
or outstanding as of the date hereof. All of the outstanding shares of the
Common Stock are, and the Common Stock to be issued pursuant to the Note and
Warrant will be, duly authorized and validly issued, fully paid and
non-assessable and are not (and will not be) subject to pr eemptive or similar
rights affecting the Common Stock. As of the date hereof, except as described on
Schedule 3(c) hereto, there are no (i) contracts to which the Company is a party
obligating the Company to accelerate the vesting of any company equity award as
a result of the transactions contemplated by this Agreement (whether alone or
upon the occurrence of any additional or subsequent events), (ii) outstanding
securities of the Company convertible into or exchangeable for shares of the
Common Stock, (iii) outstanding options, warrants or other agreements or
commitments to acquire from the Company, or obligations of the Company to issue,
shares of capital stock of (or securities convertible into or exchangeable for
shares of capital stock of) the Company or (iv) restricted shares, restricted
stock units, stock appreciation rights, performance shares, profit participation
rights, contingent value rights, “phantom” stock or similar securities or rights
that are derivative of, or provide economic benefits based, directly or
indirectly, on the value or price of, any shares of capital stock of the
Company, in each case that have been issued by the Company (the items in clauses
(i), (ii) and (iii), together with the capital stock of the Company, being
referred to collectively as “Company Securities”). There are no outstanding
contracts requiring the Company to repurchase, redeem or otherwise acquire any
Company Securities and the Company is not a party to any voting agreement with
respect to any Company Securities;

 



 3 

 

 

(d)  SEC Filings; Financial Statements; Absence of Undisclosed Liabilities.

 

(i)  SEC Filings. With the exception of the Company’s Annual Report on Form 10-K
for fiscal year ended December 31, 2017, the Company has filed with the SEC all
registration statements, prospectuses, reports, schedules, forms, statements and
other documents (including exhibits and all other information incorporated by
reference) required to be filed or furnished by it with the SEC since February
5, 2016 (the “Company SEC Documents”) and such Company SEC Documents when filed
were true, correct and complete in all material respects. As of their respective
filing dates (or, if amended or superseded by a subsequent filing, as of the
date of the last such amendment or superseding filing prior to the date hereof),
each of the Company SEC Documents complied in all material respects with the
applicable requirements of the Sarbanes-Oxley Act of 2002 (including the rules
and regulations promulgated thereunder) and the Exchange Act, and the rules and
regulations of the SEC thereunder applicable to such Company SEC Documents and
did not, at the time it was filed (or, if amended, at the time (and taking into
account the content) of such amendment), contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The Company has made
available to Purchasers correct and complete copies of all correspondence
between the SEC, on the one hand, and the Company and any of its subsidiaries,
on the other hand, occurring since February 5, 2016.;

  

(ii)  Financial Statements. Each of the consolidated financial statements
(including, in each case, any related notes thereto) contained in the Company
SEC Documents: (i) complied as to form in all material respects with the
published rules and regulations of the SEC with respect thereto as of their
respective dates; (ii) was prepared in accordance with United States generally
accepted accounting principles (“GAAP”) applied on a consistent basis throughout
the periods involved (except as may be indicated in the notes thereto and, in
the case of unaudited interim financial statements, as may be permitted by the
SEC for Quarterly Reports on Form 10-Q); and (iii) fairly presented in all
material respects the consolidated financial position of the Company at the
respective dates thereof and the consolidated results of the Company’s
operations and cash flows for the periods indicated therein, subject, in the
case of unaudited interim financial statements, to normal and year-end audit
adjustments as permitted by GAAP and the applicable rules and regulations of the
SEC. As of the date hereof, Sadler, Gibb & Associates, LLC has not resigned or
been dismissed as independent public accountants of the Company as a result of
or in connection with any disagreements with the Company on a matter of
accounting principles or practices, financial statement disclosure or auditing
scope or procedure;

 

(iii)  No Undisclosed Liabilities. Neither the Company nor any of its
subsidiaries has any liability, indebtedness or obligation of any kind (whether
accrued, absolute, contingent, matured, unmatured or otherwise, and whether or
not required to be recorded or reflected on a balance sheet under GAAP)
(“Liability”) except for Liabilities that (a) are reflected or recorded on the
Company’s most recent balance sheet included in the Company SEC Documents
(including in the notes thereto but only to the extent it is reasonably apparent
that the disclosure in such notes is of a Liability required to be reflected on
a balance sheet prepared in accordance with GAAP) contained in the Company SEC
Documents or (b) are current Liabilities (within the meaning of GAAP) which were
incurred since the date of such balance sheet in the ordinary course of business
consistent with past practice;

 

(e)   Related Party Transactions. All contracts, transactions, arrangements and
understandings with any executive officer or director of the Company or any of
its subsidiaries, any other person that directly or indirectly controls, is
controlled by or is under common control with ( “Affiliate”), the Company, or
any person owning 5% or more of the shares of the Common Stock (or any of such
person’s immediate family members or Affiliates or associates), which is
required to be disclosed under Item 404 of Regulation S-K promulgated under the
Securities Act, have been fully and properly disclosed in the appropriate
Company SEC Documents. To the Company’s knowledge there are no such contracts,
transactions, arrangements or understandings which have not been so disclosed;

 

(f)  Consents. No consent, approval, authorization or order of any court,
governmental agency or body having jurisdiction over the Company or of any other
person is required for the execution by the Company of this Agreement and
compliance and performance by the Company of its obligations hereunder,;

 



 4 

 

 

(g)  No Violation or Conflict. Neither the issuance of the Warrant nor the
issuance and sale of the Shares nor the performance of the Company’s obligations
under this Agreement will:

 

(i)  violate, conflict with, result in a breach of, or constitute a default (or
an event which with the giving of notice or the lapse of time or both would be
reasonably likely to constitute a default) under (a) the charter or bylaws of
the Company or (b) any decree, judgment, order or determination applicable to
the Company of any court, governmental agency or body having jurisdiction over
the Company or over the properties or assets of the Company or (c) any contract,
agreement, instrument or undertaking to which the Company or any subsidiary is a
party; or

 

(ii)  result in the creation or imposition of any lien, charge or encumbrance
upon the Securities except in favor of Purchasers as described herein; 

 

(h)  Litigation. There is no pending or, to the knowledge of the Company,
threatened action, suit, proceeding or investigation before or by any court,
governmental agency or body having jurisdiction over the Company including,
without limitation, any such that would affect the execution by the Company or
the complete and timely performance by the Company of its obligations under this
Agreement. The Company has not, since February 5, 2016, been a party to any
material litigation, arbitration or other proceeding, other than what has been
previously disclosed by the Company in the Company SEC Documents;

 

(i)  No General Solicitation. Neither the Company, nor any of its affiliates,
nor any person or entity acting on its or their behalf, has engaged in any form
of general solicitation or general advertising (within the meaning of Regulation
D under the Securities Act) in connection with the offer or sale of the Shares;

 

(j)  Investment Company. The Company is not an “investment company” within the
meaning of the Investment Company Act of 1940, as amended;

 

(m) No Defaults. Except as described on schedule 3(m)  or the SEC Documents, no
material default exists in the due performance and observance of any term,
covenant or condition of any permit, license, contract, indenture, mortgage,
deed of trust, note, loan or credit agreement, or any other agreement or
instrument evidencing an obligation for borrowed money, or any other agreement
or instrument to which the Company is a party or by which the Company may be
bound or to which any of the properties or assets of the Company is subject the
effect of which would have a Material Adverse Effect. Except as described SEC
filings, the Company is not in violation of any material term or provision of
its Certificate of Incorporation or By-Laws or in material violation of any
franchise, license, permit, applicable law, rule, regulation, judgment or decree
of any governmental agency or court, domestic or foreign, having jurisdiction
over the Company or any of its properties or business.

 

(n) No Preemptive Rights; Options;. Except as set forth on schedule 3(n)  or the
SEC Documents, there are no preemptive or other rights to subscribe for or
purchase, or any restriction upon the voting or transfer of, any shares of
Common Stock, or other securities of the Company.

 

(o) Registration Rights of Third Parties. Except as set forth schedule 3(o), no
holders of any securities of the Company or of any options or warrants of the
Company exercisable for or convertible or exchangeable into securities of the
Company have the right to require the Company to register any such securities of
the Company under the Act or to include any such securities in a registration
statement to be filed by the Company.

 

4. Adjustments for Stock Splits. In the event and to the extent that the Company
consummates a reverse stock split or forward stock split prior to the closing of
this transaction, the number of issuable shares of Common Stock purchased under
this agreement, including the shares underlying the Note and the shares of
Common Stock issuable pursuant to the Warrant shall be proportionately and
equitably adjusted.

 

 

5.  Broker’s Commission/Finder’s Fee.  The Company has not yet incurred any
obligation for any finder’s, broker’s or agent’s fees or commissions in
connection with the transaction contemplated hereby. The Company, may however,
incur obligations for any registered broker’s or agent’s fees or commissions in
connection with the transaction contemplated hereby.

 



 5 

 

 

6.  Covenants Regarding Indemnification. Each party hereto agrees to indemnify,
hold harmless, reimburse and defend the other party and the other party’s
officers, directors, agents, counsel, affiliates, members, managers, control
persons, and principal shareholders, as applicable, against any claim, cost,
expense, liability, obligation, loss or damage (including reasonable legal fees)
of any nature, incurred by or imposed upon the indemnified party or any such
person which results, arises out of or is based upon (i) any breach of any
representation or warranty by the indemnifying party in this Agreement or (ii)
any breach or default in performance by the indemnifying party of any covenant
or undertaking to be performed by the indemnifying party.

 

7.  Intellectual Property Rights. The Company and its subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and rights necessary to conduct their respective businesses as now
conducted. The Company and its subsidiaries do not have any knowledge of any
infringement by the Company or its subsidiaries of trademark, trade name rights,
patents, patent rights, copyrights, inventions, licenses, service names, service
marks, service mark registrations, trade secret or other similar rights of
others, or of any such development of similar or identical trade secrets or
technical information by others and, except as set forth on Schedule 3, there is
no claim, action or proceeding being made or brought against, or to the
Company’s knowledge, being threatened against, the Company or its subsidiaries
regarding trademarks, trade name rights, patents, patent rights, inventions,
copyrights, licenses, service names, service marks, service mark registrations,
trade secrets or other.

 

8.  Foreign Corrupt Practices Act. To the Company’s knowledge, neither the
Company, nor any director, officer, agent, employee or other person acting on
behalf of the Company or any subsidiary has, in the course of acting for, or on
behalf of, the Company, directly or indirectly used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; directly or indirectly made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended, or any similar treaties of
the United States; or directly or indirectly made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government or party official or employee.

 

9.  Miscellaneous.

 

(a)  Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery or facsimile, addressed as set forth on the
signature pages hereto or to such other address as such party shall have
specified most recently by written notice. Any notice or other communication
required or permitted to be given hereunder shall be deemed effective (a) upon
hand delivery or delivery by facsimile, with accurate confirmation generated by
the transmitting facsimile machine, at the address or number designated on the
signature page hereto (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur.

 

(b)  Entire Agreement; Assignment. This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and may be amended only by a writing executed by both parties hereto. Neither
the Company nor Purchasers has relied on any representations not contained or
referred to in this Agreement and the documents delivered herewith.

 

(c)  Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile transmission, PDF, electronic signature or other
similar electronic means with the same force and effect as if such signature
page were an original thereof.

 

(d)  Law Governing this Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the State of New Jersey without regard
to principles of conflicts of laws. Any action brought by either party hereto
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New Jersey or in the federal courts
located in the state of New Jersey. The parties to this Agreement hereby
irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. The parties hereto
agree to submit to the in personam jurisdiction of such courts and hereby
irrevocably waive trial by jury. The prevailing party shall be entitled to
recover from the other party its reasonable attorney’s fees and costs.

 



 6 

 

 

(e)  Severability. In the event that any provision of this Agreement or any
other agreement delivered in connection herewith is invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement. Each party hereto
hereby irrevocably waives personal service of process and consents to process
being served in any suit, action or proceeding in connection with this Agreement
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.

 

(f)  Captions. The captions of the various sections and paragraphs of this
Agreement have been inserted only for the purposes of convenience; such captions
are not a part of this Agreement and shall not be deemed in any manner to
modify, explain, enlarge or restrict any of the provisions of this Agreement.

 

(g)  Confidentiality. The Subscriber covenants and agrees that it will keep
confidential and will not disclose or divulge any confidential or proprietary
information that such Subscriber may obtain from the Company pursuant to
financial statements, reports, and other materials submitted by the Company to
such Subscriber in connection with this Offering or as a result of discussions
with or inquiry made to the Company, unless such information is known, or until
such information becomes known, to the public through no action by the
Subscriber; provided, however, that a Subscriber may disclose such information
to its attorneys, accountants, consultants, and other professionals to the
extent necessary in connection with his or her investment in the Company so long
as any such professional to whom such information is disclosed is made aware of
the Subscriber’s obligations hereunder and such professional agrees to be
likewise bound as though such professional were a party hereto.

 

(h)  Entire Agreement. This Securities Purchase Agreement (including the
Exhibits attached hereto) and other offering documents delivered at the closing
pursuant hereto, contain the entire understanding of the parties in respect of
its subject matter and supersedes all prior agreements and understandings
between or among the parties with respect to such subject matter. The Exhibits
constitute a part hereof as though set forth in full above.

 

(i)  Amendment; Waiver. This Securities Purchase Agreement may not be modified,
amended, supplemented, canceled or discharged, except by written instrument
executed by both parties. No failure to exercise and no delay in exercising, any
right, power or privilege under this Securities Purchase Agreement shall operate
as a waiver, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude the exercise of any other right, power or
privilege. No waiver of any breach of any provision shall be deemed to be a
waiver of any proceeding or succeeding breach of the same or any other
provision, nor shall any waiver be implied from any course of dealing between
the parties. No extension of time for performance of any obligations or other
acts hereunder or under any other agreement shall be deemed to be an extension
of the time for performance of any other obligations or any other acts. The
rights and remedies of the parties under this Securities Purchase Agreement are
in addition to all other rights and remedies, at law or equity, that they may
have against each other.

 

[signature page follows]

 

 7 

 

  

SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT

 

INFORMATION IN RESPONSE TO THIS SECTION WILL BE KEPT STRICTLY CONFIDENTIAL

  

  DOLLAR AMOUNT INVESTED: $  

 

AMOUNT INVESTED TO BE SENT VIA: ☐ Check (enclosed) ☐ Wire

 

Name in Which Note and Warrants Should Be Issued:  

 

  Name of Subscriber:           Taxpayer ID Number:           OR          
Social Security Number:        

 

Address Information:

 

For individual subscribers this address should be the Subscriber’s primary legal
residence. For entities other than individual subscribers, please provide
address information for the entities primary place of business. Information
regarding a joint subscriber should be included in the column at right.

 

      Legal Address   Legal Address             City, State, and Zip Code  
City, State, and Zip Code

 

AGREED AND SUBSCRIBED   ACCEPTED           This ___ day of _________, 2018  
This ___ day of _______, 2018           By:     By:     Name:     Name: Jeremy
Frommer   Title (if any):     Title:  Chief Executive Officer

 

 

 

  

CERTIFICATE OF SIGNATORY

(To be completed if the Securities are

being subscribed for by an entity)

 

I______________________ am the ___________________________ of
___________________________ (the “Entity”).

 

I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Securities Purchase Agreement and to purchase and
hold the Notes and Warrants, and certify further that the Securities Purchase
Agreement has been duly and validly executed on behalf of the Entity and
constitutes a legal and binding obligation of the Entity.

 

IN WITNESS WHEREOF, I have set my hand this ____ day of _______________, 2018.

  

______________________________________

 

(Signature)

 

 

 



 

 